ITEMID: 001-127123
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: COMMITTEE
DATE: 2013
DOCNAME: CASE OF FARAGÓ AND OTHERS v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial (Article 6 - Civil proceedings;Article 6-1 - Reasonable time)
JUDGES: András Sajó;Nebojša Vučinić;Peer Lorenzen
TEXT: 4. The applicants were born in 1995, 1969 and 1962, respectively.
5. On 6 July 1995 the second applicant gave birth to a boy, the first applicant. In 1996 the latter was diagnosed with cerebral atrophy.
6. On 1 October 1997 the applicants lodged a medical liability action against the hospital where the first applicant was born.
7. On 30 October 2009 the Pest Central District Court partly found for the applicants and ordered the respondent to pay them respectively 47,647,959 Hungarian forints (HUF) (approximately 163,000 euros (EUR)), HUF 8,000,000 (approximately EUR 27,000) and HUF 3,000,000 (approximately EUR 10,000) and accrued interests. The respondent appealed.
8. On 26 March 2010 the Budapest Regional Court, acting as a second-instance court, gave judgment, upholding the first-instance decision.
9. On 21 May 2010 a written copy of the decision was served on the applicants’ lawyer.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
